 ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT (together with the exhibits and schedules attached hereto, this
“Agreement”) dated as of the 15th day of July, 2015

 

BETWEEN: STUDIO54 ENTERTAINMENT LLC.

 

A limited liability company incorporated under the laws of the State of Florida
and having a registered address of 1809 South Powerline Road, Suite 101,
Deerfield Beach, FL 33442




(herein called the “Seller”)

 

AND:

 

BALLROOM DANCE FITNESS INC., a company incorporated under the laws of the State
of Florida and having a registered address at 111 U.S. Hwy One, North Palm
Beach, FL 33408




(herein called the “Purchaser” “Buyer”)

 

WHEREAS, the Purchaser desires to purchase and acquire from the Seller and the
Seller desires to sell and assign to the Purchaser Seventy Percent  (70%)  of
the Seller’s rights, title and interest in and to those certain assets
identified on Exhibit A attached hereto, including a 10 piece Band known as the
original “Studio 54 Band”, thereto, the domain address of  www.Studio54Party.com
  and associated website, a  data base of approximately 2,850 musical fans, and
a musical  Theater/ Show known as “The Great American Divas” featuring 17 band
members performing the history of “Rock n Roll” (collectively, the “Asset”); and

 

WHEREAS, the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE 1




SALE AND TRANSFER OF PATENTS

 

1.1 Sale of Assets. Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties, covenants and agreements
contained herein, at the closing of the transactions contemplated hereby, the
Seller will sell, convey, assign and transfer the Assets to the Purchaser, and
the Purchaser will purchase and acquire the Assets from the Seller.

 

1.2 Consideration.  In consideration of the sale, transfer and assignment to the
Purchaser of the Assets, the Purchaser shall, at Closing, pay aggregate
consideration in the amount of $180,000.00 consisting of an aggregate of 600,000
shares of restricted common stock of the Purchaser on a fully diluted basis (the
"Shares"). The Shares are currently valued at $.30 due to low volume of trading
(hereinafter referred to as the “Purchase Price”).




 





1







1.3 The Closing.  The transfer and delivery of the documents transferring the
 Assets to the Purchaser and the Shares to the Sellers and the exchange and
delivery by the parties of the other documents and instruments contemplated by
this Agreement, (the “Closing”) will take place on May 16, 2015 or such earlier
date as may be mutually acceptable to the Seller and the Purchaser, subject to
the satisfaction or waiver (by the party receiving the benefit thereof) of the
conditions precedent set forth in Section 6 of this Agreement (the “Closing
Date”).

1.4 Deliveries.  At the Closing on the Closing Date:

 

(a)  

The Purchaser shall deliver or cause to be delivered to the Sellers stock
certificates  issued in the name of the Seller, or in such other name as the
Seller may otherwise direct, evidencing the Shares; totaling 600,000 shares.

  

(b)  

The Purchaser shall deliver or cause to be delivered to the Sellers a
certificate issued in the name of the Seller or in such other name as the Seller
may otherwise direct, evidencing the Shares to 10 members of the Bands.




(c)  

The Seller shall deliver to the Purchaser executed and duly acknowledged
assignments conveying all right, title and interest of the Seller to the Assets
to the Purchaser.

 

(d)  

The Seller and the Purchaser shall each execute and deliver such other
instruments and take such other action as may be necessary to carry out its
obligations under this Agreement; including, without limitation, working
together to cause the title to any assets to be transferred into the name of the
Purchaser in the applicable governmental records

 

1.5 Expenses of Seller.  Any liability or obligation of the Seller arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby and any fees and expenses of
counsel, accountants and other experts employed by Seller shall be paid by the
Purchaser.

 

ARTICLE 2




TITLE DUE DILIGENCE

 

2.1 Access to Assets.  The Seller shall grant the Purchaser such access to the
Assets, including all records relating to same, as is necessary to permit the
Purchaser to conduct a thorough due diligence investigation of the title to the
Assets.  The Purchaser shall have a maximum of thirty (30) days from the date of
this Agreement to conduct its due diligence (this 30-day period, as it may be
extended in accordance with this Agreement or by other agreement of the parties,
will be referred to herein as the “Due Diligence Period”).

 

2.2 The Purchaser shall notify the Seller in writing (the “Defect Notice”) by
the end of the Due Diligence Period of any failures or defects in title (“Title
Defects”) that the Purchaser may have identified as pertaining to the
Assets.  The Defect Notice shall identify the alleged defect and the nature of
the defect. If no defects are identified in said written notice, the Purchaser
will be deemed to have accepted title for said Assets. Upon receipt of Defect
Notice, the Seller shall have until the Closing to cure any such Title Defects
or, if not curable prior to the Closing, advise the Purchaser how such Title
Defects will be cured following the Closing and provide a satisfactory
commitment to the Purchaser with respect to curing of such Title Defects. If the





2







Seller is unable to cure any material Title Defects to the Purchaser’s
reasonable satisfaction or provide a plan and commitment to cure such Title
Defects prior to the Closing, then the Purchaser may (i) terminate this
Agreement; or (ii) proceed with the Closing with no reduction in the Purchase
Price.  Title Defect, as used in this Agreement, shall mean any lien,
encumbrance, encroachment or other defect in the Seller’s title to the Assets
that would cause the Seller not to have defensible title to such Patents.

 

ARTICLE 3




REPRESENTATIONS AND WARRANTIES OF THE SELLER




To induce the Purchaser to execute, deliver and perform this Agreement, and in
acknowledgement of the Purchaser’s reliance on the following representations and
warranties, the Seller represents and warrants to the Purchaser as follows as of
the date hereof and as of the Closing Date:

 

3.1 Organization.  The Seller is a limited liability corporation duly organized,
validly existing and in good standing under the applicable laws of the State of
Florida with the power and authority to conduct its business as it is now being
conducted and to own its assets.

 

3.2 Power and Authority.  The Seller has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by them in connection with the transactions
contemplated hereby, and the Seller will have taken all necessary action to
authorize the execution and delivery of this Agreement and such other agreements
and instruments and the consummation of the transactions contemplated hereby,
including but not limited to the receipt of all necessary regulatory
approvals.  The execution, delivery and performance by the Seller of the
Agreement have been duly authorized. This Agreement is, and the other agreements
and instruments to be executed and delivered by the Seller in connection with
the transactions contemplated hereby, when such other agreements and instruments
are executed and delivered, shall be, the valid and legally binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms.

 

3.3 Non-Contravention. To the Seller’s knowledge, neither the execution,
delivery and/or performance of this Agreement, nor the consummation of the
transactions contemplated hereby, will:

        (a)            conflict with, result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Seller under any term, condition or provision of any
loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or
other agreement, instrument, permit, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Seller, or any of its material
property or assets; or

    

        (b)           violate any provision of the articles or bylaws of Seller.

         

3.4 Actions and Proceedings. To the knowledge of Seller, (i) there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Seller or which
involves any of the business, or the properties or assets of Seller that, if
adversely resolved or determined, would have a material adverse effect on the
Assets (a “Seller Material Adverse Effect”), and (ii) there is no reasonable
basis for any claim





3







or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Seller Material Adverse Effect.

 

3.5 Compliance. 

 

        (a)           To the knowledge of Seller, Seller is in compliance with,
is not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other regulation in the
State of Florida that would constitute a Seller Material Adverse Effect;

 

        (b)           To the knowledge of Seller, Seller is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would result in a Seller Material Adverse Effect;
and

 

        (c)           To the knowledge of Seller, Seller has duly filed all
reports and a return required to be filed by it with governmental authorities in
the State of Florida and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  To the knowledge of Seller, all of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
knowledge of Seller, threatened, and none of them will be adversely affected by
the consummation of this Agreement.




3.6 Filings, Consents and Approvals. To the knowledge of Seller, no filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Seller of the transactions
contemplated by this Agreement, other than filing a change of title to the
Patents.




3.7 Investor Representations.  The Seller acknowledges and agrees that the
Shares representing a portion of the Purchase Price will be offered and sold to
the Seller without such offers and sales being registered under the United
States Securities Act of 1933, as amended (the “Securities Act”).  As such, the
Seller further acknowledges and agrees that all Shares will, upon issuance, be
“restricted securities” within the meaning of the Securities Act.

 

3.8 Share Certificates.  The Seller acknowledges and agrees that legend in
substantially the following form will be placed on any certificate(s) evidencing
the Shares:

 

THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'ACT'), OR UNDER
ANY STATE SECURITIES LAWS. THE SHARES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS WITH RESPECT TO SUCH DISPOSITION IS THEN IN
EFFECT OR UNLESS THE PERSON PROPOSING TO MAKE THE DISPOSITION SHALL FURNISH,
WITH RESPECT TO SUCH DISPOSITION, AN OPINION OF COUNSEL (BOTH COUNSEL AND
OPINION TO BE SATISFACTORY TO THE CORPORATION) TO THE EFFECT THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR OTHER DISPOSITION WILL NOT INVOLVE ANY VIOLATION OF THE
REGISTRATION PROVISIONS OF THE ACT (OR ANY SUPERSEDING STATUTE) OR ANY
APPLICABLE STATE SECURITIES LAWS.








4







3.9 Issuance of Shares.  The Seller represents and warrants to the Purchaser as
follows, and acknowledges that the Purchaser is relying upon such covenants,
representations and warranties in connection with the issuance of the Shares to
the Seller:

 

        (a)           the Seller has such knowledge, sophistication and
experience in business and financial matters such that it is capable of
evaluating the merits and risks of the investment in the Shares. The Seller has
evaluated the merits and risks of an investment in the Shares.  The Seller can
bear the economic risk of this investment, and is able to afford a complete loss
of this investment;

   

        (b)           the Seller acknowledges that the Purchaser’s success is
subject to a number of significant risks, including the risk that the Purchaser
will not be able to finance its plan of operations.  The Seller further
acknowledges that (i) the Purchaser has limited cash and working capital, (ii)
the Purchaser will have to raise additional capital in order to finance its plan
of operations which capital may be raised by the issuance of additional shares
of its common stock which will result in dilution to the Seller, and (iii) the
Purchaser is working on the Financing but there is no assurance that the
Financing will be completed;

 

        (c)           the Shares will be acquired by the Seller for investment
for the Seller's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and, that the Seller does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares;




        (d)           the Seller has been afforded access to information about
the Purchaser and the Purchaser’s financial condition, results of operations,
business, properties, management and prospects sufficient it to evaluate its
investment in the Shares.  The Seller further represents that it has had an
opportunity to ask questions and receive answers from representatives of the
Purchaser regarding the terms and conditions of the offerings completed by the
Purchaser and the business, properties, prospects and financial condition of the
Purchaser, each as is necessary to evaluate the merits and risks of investing in
the Shares.  The Seller believes it has received all the information it
considers necessary or appropriate for deciding whether to purchase the
Shares.  The Seller has had full opportunity to discuss this information with
the Seller’s legal and financial advisers prior to execution of this Agreement;

 

        (e)           the Seller acknowledges that the Purchaser will rely on
these representations in completing the issuance of the Shares to the Seller;

 

        (f)           the Seller acknowledges that the offering of the Shares by
the Purchaser has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority; and

 

        (g)           this Agreement has been duly authorized, validly executed
and delivered by the Seller.




ARTICLE 4




REPRESENTATIONS AND WARRANTIES OF PURCHASER




To induce the Seller to execute, deliver and perform this Agreement, and in
acknowledgement of Seller’s reliance on the following representations and
warranties, the





5







Purchaser hereby represents and warrants to the Seller as follows as of the date
hereof and as of the Closing Date:

 

4.1 Organization.  The Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Florida with the
power and authority to conduct its business as it is now being conducted and to
own and lease its properties and assets.

 

4.2 Share Capital. The Purchaser has authorized capital consisting of
100,000,000 shares of common stock and 10,000,000 shares of preferred stock of
which 17,352,286 shares of common stock are issued and 200 shares of preferred
stock are issued and outstanding prior to Closing. The Preferred A shares
assures management (Sean Forhan & William Forhan) will maintain 80% voting power
unless the 200 shares are retired. There are no options, warrants, calls,
rights, commitments or agreements of any character, written or oral, to which
the Purchaser is a party or by which it is obligated to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of the Purchaser or obligating the
Purchaser to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement.  The Purchaser has no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar rights or
plans.

 

4.3 Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens. The restricted legend
will be removed from stock cert at the cost of the Buyer 6 months from the date
issued, per SEC Rule 144. (November 20th, 2015)

 

4.4 Listing.  The Purchaser is a reporting company under the United States
Securities and Exchange Act of 1934, as amended, and its shares of Common Stock
will be registered for sale and quoted for trading on the OTC Bulletin Board or
the OTCQB Market under a symbol to be determined.

 

4.5 SEC Reports; Financial Statements.  The Purchaser has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Purchaser was required by law to file such material) (the foregoing materials,
including the exhibits thereto, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Purchaser included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Purchaser and its
consolidated subsidiaries as of and for the dates thereof and the





6







results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

4.6 Power and Authority.  The Purchaser has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by it in connection with the transactions contemplated
hereby, and the execution, delivery and performance of the Agreement by the
Purchaser has been duly authorized.  This Agreement is, and, when such other
agreements and instruments are executed and delivered, the other agreements and
instruments to be executed and delivered by the Purchaser in connection with the
transactions contemplated hereby shall be, the valid and legally binding
obligations of the Purchaser, enforceable in accordance with their respective
terms.

 

4.7 Broker’s or Finder’s Fees.  The Purchaser has not authorized any person to
act as broker, finder, or in any other similar capacity in connection with the
transactions contemplated by this Agreement and other than the fee to Pacific
Wave and the Escrow Shares Agent, the Seller shall have no liability for payment
of any such fee arising through the Purchaser.

 

4.8 No Conflict.  Neither the execution and delivery by the Purchaser of this
Agreement and of the other agreements and instruments to be executed and
delivered by the Purchaser in connection with the transactions contemplated
hereby or thereby, nor the consummation by the Purchaser of the transactions
contemplated hereby, will or do violate or conflict with: (a) any foreign or
local law, regulation, ordinance, governmental restriction, order, judgment or
decree applicable to the Purchaser; (b) any provision of any charter, bylaw, or
(c) under any material agreement to which the Purchaser is a party.

 

4.9 Required Consents.  No permit or approval, authorization, consent,
permission, or waiver to or from any person, or notice, filing, or recording to
or with, any person is necessary for the execution and delivery of this
Agreement and the other agreements and instruments to be executed and delivered
by the Purchaser in connection with the transactions contemplated hereby, or the
consummation by the Purchaser of the transactions contemplated hereby.

 

4.10 Litigation.  There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser which (i) seek to restrain or enjoin
the consummation of the Agreement or the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
Purchaser or its abilities to perform its obligations under the Agreement and
the other agreements and instruments to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.

 

4.11 Tax Matters.  All Federal, state and other tax returns and reports of the
Purchaser required by law to be filed have been duly filed, and all federal,
state and other taxes, assessments, fees and other governmental charges upon the
Purchaser with respect to its properties, assets, incomes, franchises or
business which are due and payable have been paid or a reasonable reserve for
such payment established on the Purchaser’s balance sheet.

 

ARTICLE 5




COVENANTS OF THE SELLER PRIOR TO CLOSING

 

5.1 Required Approvals.  As promptly as practicable after the date of this
Agreement, the Seller shall make all filings required by foreign or local law to
be made by them in order to consummate the transactions contemplated
hereby.  The Seller shall cooperate with the Purchaser





7







with respect to all filings that the Purchaser elects to make or is required by
law to make in connection with the transactions contemplated hereby.

 

5.2 Prohibited Actions.  Except as provided herein below, in no event, without
the prior written consent of the Purchaser, shall the Seller:

 

        (a) permit any of the Assets to be subjected to any claim or
encumbrance, except claims or encumbrances that the Seller believes, in its sole
judgment, are necessary to continue development of the Patents in the ordinary
course of business and consistent with past practice;

 

        (b) waive any claims or rights respecting the Assets, or sell, transfer,
or otherwise dispose of any of the Assets; or

 

        (c) dispose of any interest in any of the Assets, or permit any rights
in any of the Patents to lapse into default or in non-compliance with all and
any regulatory or governmental requirement.

 

5.3 Access.  From the date of this Agreement to the Closing Date, the Seller
shall provide the Purchaser with such information and access as the Purchaser
may from time to time reasonably request regarding the Assets.

 

ARTICLE 6




CONDITIONS TO THE SELLER’S OBLIGATIONS




Each of the obligations of the Seller to be performed hereunder shall be subject
to the satisfaction (or waiver by the Seller) at or prior to the Closing Date of
each of the following conditions:

 

6.1 Representations and Warranties; Performance.  The Purchaser shall have
performed and complied in all respects with the covenants and agreements
contained in this Agreement required to be performed and complied with by it at
or prior to the Closing Date, the representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all respects
as of the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except as otherwise expressly contemplated by this Agreement), and
the execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby shall have been duly and
validly authorized by the Purchaser’s Board of Directors, and the Seller shall
have received a certificate to that effect signed by the secretary of the
Purchaser.

 

6.2 Consents.  All required approvals, consents and authorizations shall have
been obtained.




6.3

Appointments. The Board of Directors shall be Anthony Mignano, a Director
selected by Anthony Mignano and Bill Forhan. The Chairman and CEO will be Bill
Forhan.

 

6.4 Litigation.  No Litigation shall be threatened or pending against the
Purchaser or the Seller that, in the reasonable opinion of counsel for the
Seller, could result in the restraint or prohibition of any such party or the
obtaining of damages or other relief from such party, in connection with this
Agreement or the consummation of the transactions contemplated hereby.





8







 

6.5 Documents Satisfactory in Form and Substance.  All agreements, certificates,
and other documents delivered by the Purchaser to the Seller hereunder shall be
in form and substance satisfactory to counsel for the Seller, in the exercise of
such counsel’s reasonable judgment.

 

6.6 Due Diligence.  The Seller shall have completed its due diligence review of
the Purchaser and shall have been satisfied with the findings thereof.

 

ARTICLE 7




CONDITIONS TO THE PURCHASER’S OBLIGATIONS

 

Each of the obligations of the Purchaser to be performed hereunder shall be
subject to the satisfaction (or the waiver by the Purchaser) at or prior to the
Closing Date of each of the following conditions:

 




7.1 Representations and Warranties; Performance.  The Seller shall have
performed and complied in all respects with the covenants and agreements
contained in this Agreement required to be performed and complied with by them
at or prior to the Closing Date, the representations and warranties of the
Seller set forth in this Agreement shall be true and correct in all respects as
of the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except as otherwise expressly contemplated by this Agreement), and
the execution and delivery of this Agreement by the Seller and the consummation
of the transactions contemplated hereby shall have been duly and validly
authorized by the Seller’s Board of Directors, and the Purchaser shall have
received a certificate to that effect signed by the secretary of the Seller.

 

7.2 Consents.  All required approvals, consents and authorizations shall have
been obtained.




7.3    Assignment of Lease.   The Seller and Purchaser shall have entered into
that certain assignment of lease to the premises. The Seller will maintain the
lease and at the same rate and terms of the current lease.

 

7.4 No Litigation.  No Litigation shall be threatened or pending against the
Purchaser or the Seller that, in the reasonable opinion of counsel for the
Purchaser, could result in the restraint or prohibition of any such party or the
obtaining of damages or other relief from such party, in connection with this
Agreement or the consummation of the transactions contemplated hereby.

 

7.5 Due Diligence.  The Purchaser shall have completed its due diligence review
of the Patents and shall have been satisfied with the findings thereof.

 

7.6 Proof of Ownership of the Assets.  The Seller shall have delivered to the
Purchaser copies of instruments evidencing its ownership of the Assets.

 

ARTICLE 8




COVENANTS OF THE SELLER AND THE PURCHASER FOLLOWING CLOSING

 





9







8.1 Transfer Taxes. All sales transfer, and similar taxes and fees (including
all recording fees, if any) incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Seller and the Seller
shall file all necessary documentation with respect to such taxes.

 

8.2 Further Assurances.  Subject to the terms and conditions of this Agreement,
each party agrees to use all of its reasonable efforts to take, or cause to be
taken, all actions and to do or cause to be done, all things necessary and
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
further instruments and documents) as the other party may reasonably request.

 

      

8.3 Nondisclosure of Proprietary Data.  The Parties shall hold in a fiduciary
capacity for the benefit of each other all secret or confidential information,
knowledge or data relating to each other or any of their affiliated companies,
and their respective businesses, which shall not be or become public
knowledge.  Neither Party, without the prior written consent of the other, or as
may otherwise be required by law or legal process, shall communicate or divulge
either before or after the Closing Date any such information, knowledge or data
to anyone other than the other Party and those designated by the other Party in
writing, or except as required by applicable law.




ARTICLE 9




SURVIVAL AND INDEMNITY

 

9.1 Survival of Representations, Warranties, etc.  Each of the representations,
warranties, agreements, covenants and obligations herein is material and shall
be deemed to have been relied upon by the other party or parties and shall
survive for a period of twelve (12) months after the Closing and shall not merge
in the performance of any obligation by any party hereto.  All rights to
indemnification contained in this Agreement shall survive the Closing
indefinitely.

 

9.2 Indemnification by the Seller and Purchaser.  The parties shall indemnify,
defend, and hold harmless each other, and the each others representatives,
stockholders, controlling persons and affiliates, at, and at any time after, the
Closing, from and against any and all demands, claim, actions, or causes of
action, assessments, losses, damages (including incidental and consequential
damages), liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, other expenses of investigation, handling, and litigation ,
and settlement amounts, together with interest and penalties (collectively, a
“Loss” or “Losses”), asserted against, resulting to, imposed upon, or incurred
by the either party, directly or indirectly, by reason of, resulting from, or
arising in connection with: (i) any breach of any representation, warranty, or
agreement of either party contained in or made pursuant to this Agreement,
including the agreements and other instruments contemplated hereby; (ii) any
breach of any representation, warranty, or agreement of either party contained
in or made pursuant to this Agreement, including the agreements and other
instruments contemplated hereby, as if such representation or warranty were made
on and as of the Closing Date; (iii) any claim by any person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such person with either party in
connection this Agreement or any of the transactions contemplated hereby; and
(iv) to the extent not covered by the foregoing, any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs,
and expenses, including reasonable fees and expenses of counsel, other expenses
of investigation,





10







handling, and litigation and settlement amounts, together with interest and
penalties, incident to the foregoing.




The remedies provided in this Section 9.2 will not be exclusive of or limit any
other remedies that may be available to the either party to this Agreement.

 

ARTICLE 10




TERMINATION

 

10.1 Termination.  This Agreement may be terminated at any time prior to the
Closing Date:

 

        (a) by mutual written consent of the Seller and the Purchaser;

 

        (b) by either the Seller or the Purchaser if (i) there shall have been a
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement, on the part of the Purchaser, in the case of a termination by
the Seller, or on the part of the Seller, in the case of a termination by the
Purchaser, which breach shall not have been cured, in the case of a
representation or warranty, prior to Closing or, in the case of a covenant or
agreement, within ten (10) business days following receipt by the breaching
party of notice of such breach, or (ii) any permanent injunction or other order
of a court or other competent authority preventing the consummation of the
transactions contemplated hereby shall have become final and non-appealable;

 

        (c) by either the Seller or the Purchaser if the transactions
contemplated hereby shall not have been consummated on or before the Closing
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 10.1(c) shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the consummation of the transactions contemplated hereby to
have occurred on or before the aforesaid date; or

 

        (d) by the Seller in the event of the failure of the Purchaser to secure
and close commitments for the financing described in Section 6.5 of this
Agreement by the Closing Date.

 

        (e) By the Purchaser in the event of an uncured Title Defect as provided
in Section 2.2 of this Agreement.

 

10.2 Effect of Termination.  Each party’s right of termination under Section
10.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies.  If this Agreement is terminated pursuant to Section 10.1, unless
otherwise specified in this Agreement, all further obligations of the parties
under this Agreement will terminate; provided, however, that if this Agreement
is terminated by a party because of the breach of this Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired.




ARTICLE 11




MISCELLANEOUS





11







 

11.1 Entire Agreement.  This Agreement, and the other certificates, agreements,
and other instruments to be executed and delivered by the parties in connection
with the transactions contemplated hereby, constitute the sole understanding of
the parties with respect to the subject matter hereof and supersede all prior
oral or written agreements with respect to the subject matter hereof.

 

11.2 Parties Bound by Agreement; Successors and Assigns.  The terms, conditions,
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.




11.3 Amendments and Waivers.  No modification, termination, extension, renewal
or waiver of any provision of this Agreement shall be binding upon a party
unless made in writing and signed by such party.  A waiver on one occasion shall
not be construed as a waiver of any right on any future occasion.  No delay or
omission by a party in exercising any of its rights hereunder shall operate as a
waiver of such rights.

 

11.4 Severability.  If for any reason any term or provision of this Agreement is
held to be invalid or unenforceable, all other valid terms and provisions hereof
shall remain in full force and effect, and all of the terms and provisions of
this Agreement shall be deemed to be severable in nature.  If for any reason any
term or provision containing a restriction set forth herein is held to cover an
area or to be for a length of time which is unreasonable, or in any other way is
construed to be too broad or to any extent invalid, such term or provision shall
not be determined to be null, void and of no effect, but to the extent the same
is or would be valid or enforceable under applicable law, any court of competent
jurisdiction shall construe and interpret or reform this Agreement to provide
for a restriction having the maximum enforceable area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under applicable law.

 

11.5 Attorneys’ Fees.  Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof including, but not
limited to, the institution of any action or proceeding, whether by arbitration,
judicial or quasi-judicial action or otherwise, to enforce any provision hereof
or for damages for any alleged breach of any provision hereof, or for a
declaration of such party’s rights or obligations hereunder, then, whether such
matter is settled by negotiation, or by arbitration or judicial determination,
the prevailing party shall be entitled to be reimbursed by the losing party for
all costs and expenses incurred thereby, including, but not limited to,
reasonable attorneys’ fees for the services rendered to such prevailing party.

 

11.6 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

 

11.7 Headings.  The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction hereof.

 

11.8 Expenses.  Except as specifically provided herein, the Seller and the
Purchaser shall each pay all costs and expenses incurred by it or on its behalf
in connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of its own financial consultants, accountants, and
counsel.





12







 

11.9 Notices.  All notices, requests, demands, claims, and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given five business days after such notice,
request, demand, claim or other communication is sent, if sent by registered or
certified mail, return receipt requested, postage prepaid; and, in any case, all
such communications must be addressed to the intended recipient at the address
set forth on the first page of this Agreement.  Any party may send any notice,
request, demand, claim, or other communication hereunder to the intended
recipient at the address set forth above using any other means, but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

 

11.10 Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida without giving effect to the
principles of choice of law thereof.

 

11.11 Arbitration.  Any dispute arising under or in connection with any matter
related to this Agreement or any related agreement shall be resolved exclusively
by arbitration in the city of West Palm Beach, Florida. The arbitration shall be
in conformity with and subject to the applicable rules and procedures of the
American Arbitration Association.  All parties agree to be (1) subject to the
jurisdiction and venue of the arbitration in the State of Florida (2) bound by
the decision of the arbitrator as the final decision with respect to the
dispute, and (3) subject to the jurisdiction of the Superior Court of the State
of Florida for the purpose of confirmation and enforcement of any award made by
the arbitrator or for any actions seeking injunctive relief.

 

11.12 References, etc.

 

        (a) Whenever reference is made in this Agreement to any Article,
Section, or paragraph, such reference shall be deemed to apply to the specified
Article, Section or paragraph of this Agreement.

 

        (b) Wherever reference is made in this Agreement to a Schedule, such
reference shall be deemed to apply to the specified Schedule attached hereto,
which are incorporated into this Agreement and form a part hereof.  All terms
defined in this Agreement shall have the same meaning in the Schedules attached
hereto.

 

        (c) Any form of the word “include” when used herein is not intended to
be exclusive (e.g., “including” means “including, without limitation”)

 

11.13 No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

 

11.14 No Third Party Beneficiary Rights.  No provision in this Agreement is
intended or shall create any rights with respect to the subject matter of this
Agreement in any third party.

 

11.15 Such Other Acts.  The parties hereto shall do all things, take such acts
and execute such documents as are necessary to give effect to the intention
herein contemplated.

 





13







11.16 Electronic Means.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first indicated above.













IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.

 




 

BALLROOM DANCE FITNESS INC.

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name: William Forhan

 

 

 

Title: President/CEO

 

 

 

 

 

 




 

STUDIO54 ENTERTAINMENT LLC

 

 

 

 

 

 

By:

/s/

 

 

 

Name: Anthony Mignano

 

 

 

Title: Owner

 

 

 

 

 

























Studio 54 Purchase Agreement

















14





